In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County *566(Spinner, J.), entered December 5, 2006, which, after a nonjury trial, inter alia, is in favor of the defendant Siavash Daneshfar and against him dismissing the first, third, fifth, sixth, seventh, ninth, and tenth causes of action of the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed, with costs.
“Where, as here, a case is tried without-a jury, this Court’s power to review the evidence is as broad as that of the trial court, ‘taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses’ ” (Terry v State of New York, 39 AD3d 846 [2007], quoting Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 494 [1983]). On this record, there is no basis to disturb the trial court’s determination dismissing the stated causes of action.
The plaintiffs remaining contention regarding a specific evidentiary ruling is unpreserved for appellate review (see Bazza v Banscher, 143 AD2d 715, 716 [1988]). Mastro, J.P, Spolzino, Balkin and Leventhal, JJ., concur.